Citation Nr: 1726433	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-32 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from September 15, 2003 to August 12, 2014, and in excess of 40 percent from August 12, 2014, for diabetes mellitus, type II.

2.  Whether the initial staged rating assigned for prostate cancer was appropriate.

3.  Entitlement to a rating in excess of 40 percent from August 12, 2014, for prostate cancer residuals.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, and/or secondary to service-connected diabetes mellitus.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability, to include herniated discs.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama. 

In an October 2015 statement, the Veteran indicated that he wished to withdraw his hearing request.  Thus, the Veteran's hearing request is deemed withdrawn.  
38 C.F.R § 20.704 (d) (2016).

In his September 2008 notice of disagreement (NOD), the Veteran stated that he disagreed with the staged rating assigned for his prostate cancer residuals, where he did not understand why the rating was changed from 100 percent.  The Board has reframed the issue accordingly, as shown above, to the question of whether the initial staged disability rating for residuals of prostate cancer was appropriate, where the Veteran's disability rating was not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board.

While this appeal was pending, the AOJ issued a decision in August 2016, increasing the Veteran's disability ratings for diabetes mellitus and prostate cancer residuals to 40 percent each, effective August 12, 2014.  However, as that does not represent a total grant of benefits sought on appeal, the claims remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) in June 2009.  The claim was granted at 70 percent disabling in a March 2012 rating decision.  The Veteran filed an NOD in July 2012.  The Veteran's new attorney, Kathy Lieberman, filed a VA Form 21-22 (Power of Attorney) in November 2014, only as to the issue of an increased rating for PTSD.  The AOJ issued a statement of the case (SOC) in January 2015, and sent it to the Veteran's other representative, the American Legion.  Ms. Lieberman found out about this SOC when she received a copy of the Veteran's file from VA, and filed a VA Form-9 (Formal Appeal to the Board) in July 2015 and then again in December 2015.  She has filed statements in March 2016, April 2016, June 2016, and July 2016, informing VA that she was not informed in a timely manner about the SOC, and asking VA to accept the late VA-9 (or, as she argued, an NOD in the alternative).  

Since sending the January 2015 SOC to the American Legion, and not to Ms. Lieberman, was an error on part of VA, the Board hereby refers this issue to the AOJ to be remedied.  The Board also wishes to draw the AOJ's attention to the fact that Ms. Lieberman no longer represents the Veteran as to the issue of PTSD increase (see August 2016 letter revoking POA).

The Board notes that during the August 2014 VA examination, the examiner noted that the Veteran's diabetes affected his ability to work, as he was unable to perform exerting tasks due to potential hypoglycemia.  As the Veteran is challenging the disability ratings assigned for that disability, and that his present employment situation remains unclear, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claims currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.


FINDINGS OF FACT

1.  Prior to August 12, 2014, the evidence of record shows that the Veteran's diabetes mellitus was manageable by restricted diet only, an oral hypoglycemic agent, and insulin, but did not require regulation of activities.

2.  From August 12, 2014, the evidence of record shows that the Veteran's diabetes mellitus required an oral hypoglycemic agent, restricted diet, insulin, and regulation of activities, but did not cause episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3.  The AOJ did not provide the Veteran the requisite examination following the cessation of medical treatment, and thus, the initial staged rating of 100 percent should be extended to August 12, 2014.

4.  From August 12, 2014, the Veteran's service-connected prostate cancer residuals were manifested by awakening to void five or more times per night, but not by voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 

5.  The September 2004 rating decision denying the Veteran's claim of entitlement to service connection for hypertension is final; new and material evidence has not been received to reopen the claim.

6.  September 2004 rating decision denying the Veteran's claim of entitlement to service connection for a back disability is final; new and material evidence has not been received to reopen the claim.





CONCLUSIONS OF LAW

1.  Prior to August 12, 2014, the criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  After August 12, 2014, the criteria for an evaluation in excess of 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

3.  The assignment of an initial staged rating of 20 percent was incorrect, and instead, a 100-percent rating for prostate cancer from April 1, 2008, to Augsut 12, 2014, is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2016).

4.  From August 12, 2014, the criteria for an evaluation in excess of 40 percent for prostate cancer residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.115a, 4.115b, Diagnostic Code 7527 (2016).

5.  New and material evidence has not been received and the claim of entitlement to service connection for hypertension is not reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2016).

6.  New and material evidence has not been received and the claim of entitlement to service connection for a back disability is not reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Increased Rating for Diabetes Mellitus, Type II

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.              38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Veteran's diabetes mellitus, type II, claim was granted in a September 2004 rating decision and rated as 20 percent disabling, effective September 15, 2003.     An August 2016 rating decision increased the disability rating to 40 percent, effective August 12, 2014. 

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A maximum rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016). 
 
Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  Id.  Moreover, compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a total evaluation.  Noncompensable complications are considered part of the diabetic process.  Id. at Note (1).

Importantly, in addressing an increased rating claim for diabetes mellitus, it is well settled that a claimant must satisfy all of the requirements for each of the progressively higher ratings for diabetes in DC 7913.  See Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet.App. 360 (2007).  Also in applying most provisions of the rating code, VA considers whether a claimant's symptoms more closely approximate the next higher evaluation.  See 38 C.F.R. §§ 4.7 (2016), 4.21 (2016).  The courts have held, however, that because of the successive and cumulative nature of the rating code for diabetes, these approximation regulations are not for application.  See Middleton, 727 F.3d at 1178.

VA medical records show that the Veteran was diagnosed with diabetes mellitus, type II, on September 15, 2003.  He was placed on medication (Glyburide).  At the time, there was no evidence of complications from the disease.  

VA medical records from September 8, 2005, showed that the Veteran was educated regarding the use of insulin, and insulin shots were prescribed.  His diabetes was noted to be "poorly controlled."  The physician noted that the Veteran was encouraged to exercise and lose weight.  No mention of restricting activities was noted.  

The Veteran underwent a VA examination in July 2006.  The examiner noted that the Veteran took both insulin and oral medication for diabetes, that he experienced hypoglycemic reactions or ketoacidosis, but no resulting hospitalizations, and that he was instructed to follow a specialized diet.  The examiner reported that the Veteran was not restricted in his ability to perform strenuous activities, and had no diabetes complications.  The examiner also noted that the Veteran experienced diabetes-related erectile dysfunction.  The examiner noted that the Veteran stopped working in 1998 due to back issues, and that he had hypertension which predated his diabetes.  

The Veteran underwent another VA examination in November 2007.  The Veteran reported being on insulin and oral medication, and denied any diabetes-related hospitalizations.  He related that he followed a low-carb diet, and had problems with hypoglycemia "at least five to six times a month."  He reported fatigue.  The examiner noted that the Veteran had ED and hypertension.  No diabetes complications were reported.  

The Veteran underwent another VA examination in August 2009.  The Veteran reported being on insulin and oral medication, and denied any diabetes-related hospitalizations.  He related that he followed a low-carb diet, and had problems with hypoglycemia.  The examiner diagnosed peripheral neuropathy that was related to the Veteran's diabetes (the Veteran is service-connected separately for the condition).

The Veteran underwent another VA examination in August 2014.  The examiner noted that the Veteran required more than one insulin injection a day, and that he had to regulate his activities by avoiding overexertion to prevent hypoglycemia.  The examiner noted that the Veteran visited his healthcare provider less than two times a month for episodes of ketoacidosis and hypoglycemia, that he did not have any hospitalizations over the past 12 months, and has not had any unintentional weight loss.  The examiner also noted that the Veteran experienced peripheral neuropathy, and had no other complications.  The examiner noted that the Veteran's diabetes affected his ability to work, as he was unable to perform exerting tasks due to potential hypoglycemia.


1. Period before August 12, 2014

After a thorough review of the evidence, an evaluation in excess of 20 percent is not warranted for the time period before August 12, 2014.  In reaching this conclusion, the evidence of record demonstrates that the Veteran's diabetes mellitus was manageable by a restricted diet, an oral hypoglycemic agent, and insulin.  No regulation of activities was required.  As such, a rating higher than the 20 percent rating assigned is not warranted for the period prior to August 12, 2014.

2.	Period from August 12, 2014

As for the period from August 12, 2014, the Board finds that an evaluation in excess of 40 percent is not warranted.  In reaching this conclusion, the evidence of record demonstrates that the Veteran's diabetes mellitus required an oral hypoglycemic agent, restricted diet, insulin, and the regulation of activities.  While the Veteran did experience episodes of hypoglycemic reactions, he did not have any hospitalizations for them, and he did not visit his care provider more than twice a month.  As such, a rating in excess of 40 percent is not warranted for the period after August 12, 2014.

Based on the foregoing discussion, the evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected diabetes mellitus varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  The claim for an increased rating is denied.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

As a final matter, the Board acknowledges that the Veteran also experiences erectile dysfunction and peripheral neuropathy related to his diabetes mellitus.  However, service connection was granted for erectile dysfunction in October 2006, as well as special monthly compensation for loss of use of a creative organ, and for peripheral neuropathy in February 2011, and the Veteran did not appeal the initial evaluations assigned at that time.  Accordingly, these issues are not currently before the Board.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet.App. 366, 369-77 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

B.  Evaluation of Rating for Prostate Cancer

Service connection for the Veteran's prostate cancer was granted in an April 2008 rating decision, with assigned staged ratings of 100 percent from January 12, 2007, to April 1, 2008, and 20 percent from April 1, 2008, under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528.  Thereafter, in an August 2016 Decision Review Officer Decision, the Veteran's rating was increased to 40 percent, effective from August 12, 2014, rated under DC 7527 for prostate gland injuries, infections, hypertrophy, and postoperative residuals.  38 C.F.R. § 4.115b.  However, as to be explained below, 7528 is the correct DC.

Importantly, the Veteran's prostate cancer residuals were originally rated under DC 7528, as that is the DC designed specifically to rate malignant neoplasms of the genitourinary system.  Under this DC, based on the NOTE, residuals are to be rated "as voiding dysfunction or renal dysfunction, whichever is predominant."  38 C.F.R. § 4.115b.  The Note to DC 7528 states that following the cessation of medical intervention, and following a period of 100 percent rating, "[i]f there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant."  38 C.F.R. § 4.115b (2016).  In this case, the Veteran's prostate cancer residuals have predominantly been characterized by voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016).

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  For evaluations based on urine leakage, due to continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016).

For evaluations based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour or awakening to void five or more times per night.  Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id.

For evaluations based on urinary tract infections, poor renal dysfunction is rated as renal dysfunction.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  A 10 percent evaluation is warranted for long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management.  38 C.F.R. § 4.115a (2016).

Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants the assignment of an 80 percent evaluation.  Renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants the assignment of a 100 percent evaluation.  38 C.F.R. § 4.115a (2016).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.21 (2016).


1. Prior to August 12, 2014

In his NOD, the Veteran asserts that he did not understand why the staged rating established in a 2008 rating decision was changed from a 100 percent rating.  At the outset, it is important to note that the Veteran was not receiving compensation for this disability at the time the staged rating was assigned and that his disability rating was not reduced, for any period of time, to a level below that which was in effect when he appealed the rating to the Board.

Service connection for the Veteran's prostate cancer, as stated previously, was granted in an April 2008 rating decision.  He was assigned staged ratings of 100 percent from January 12, 2007 to April 1, 2008, and from April 1, 2008, he was assigned a 20 percent rating for his prostate cancer.  An August 2016 DRO decision increased that rating to 40 percent, effective August 12, 2014, and assigned a rating under DC 7527.

At the time the staged rating was assigned, the 100 percent rating was based on the AOJ's finding that, according to his medical records, the Veteran was diagnosed with prostate cancer in December 2006, began radiation treatments in April 2007, and finished them in June 2007.  He continued to be assigned the 100 percent rating for six months following his last Lupron treatment in October 2007 (a medical treatment which he underwent in addition to the radiation treatment).  His rating was changed to a 20 percent rating as of April 1, 2008.

The Veteran's prostate cancer residuals are currently rated under Diagnostic Code 7527.  However, the disability should be rated under Diagnostic Code 7528, the DC designed specifically to rate malignant neoplasms of the genitourinary system following the cessation of therapeutic treatment.  The Note to DC 7528 states that following the cessation of therapeutic treatment, "the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction, whichever is predominant."  38 C.F.R. § 4.115b (2016).  

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Malignant neoplasms of the genitourinary system are rated under DC 7528, as mentioned above.  The provisions of DC 7528 have been interpreted to mean that the rule actually requires an examination, not a reduction, six months after the assignment of total benefits.  The Court has noted that "[w]ith use of the words 'shall' and 'mandatory,' the Secretary has removed from the decisionmaker the discretion to reduce or otherwise change a 100% disability rating during the six-month period following treatment for malignant neoplasms, and until a medical examination report supports such a change.  See Lopez v. Davis, 531 U.S. 230, 241, 121 S. Ct. 714, 148 L. Ed. 2d 635 (2001) (noting that the term 'shall,' as opposed to 'may,' imposes mandatory obligations.)"  If the claimant remains totally disabled, the 100-percent rating will continue without interruption.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  There can be no reduction at the end of six months if a VA examination does not take place, since any proposed reduction would be based on the examination and the notification process can begin only after the examination is reviewed.  59 Fed. Reg. 2523, 2525-56 (Jan. 18, 1994).

In this case, the Veteran was not provided with the requisite VA examination at the end of the six-month period following the cessation of medical treatment as required by DC 7528.  Notably, the AOJ was able to determine the date of cessation of the Veteran's treatment for malignant neoplasms, which determined the minimum six-month period during which the 100-percent disability rating must continue, based on the Veteran's medical records.  However, given that the AOJ failed to provide the Veteran with a mandatory examination following the six-month period, it could not practically determine that assignment of a rating was warranted, or rather, whether the Veteran experienced a local reoccurrence or metastasis, which would warrant a continued 100-percent disability rating.  38 C.F.R. § 4.115b, DC 7528 (2016).  In light of the foregoing, the Board concludes that the assignment of a staged rating of 20 percent for residuals of prostate cancer was incorrect without the mandatory examination.  Hence, the Veteran's rating should be reinstated to 100 percent as of April 1, 2008.

Next, although an examination was not immediately provided after the six-month period, the Veteran was provided an examination in August 2014, which reflects that his cancer was in remission and that his radiation therapy was completed June 8, 2007, and his androgen deprivation therapy (hormonal therapy) was completed on October 2, 2007.  Given that it can be discerned from this examination that the Veteran had no local reoccurrence or metastasis of his disability, the Board finds that adjustment of the initial rating is appropriate as of the date of the examination, which is August 12, 2014.  This finding is in compliance with the Note to DC 7528, that, if the examination finds no local recurrence or metastasis, then any cancer residuals are evaluated under § 4.115a based on voiding dysfunction or renal dysfunction, whichever is predominant.  Id.; see generally Tatum v. Shinseki, 26 Vet.App. 443, 447-48 (2014) (explaining the mechanics of §§ 4.115a and 4.115b.

Furthermore, given that 3.105(e) notice applies only to the reduction of running awards and that such notice provisions are not applicable here because the Veteran was not receiving compensation at the time the RO awarded the staged rating in 2008, the Board will address the appropriate rating to be assigned from August 12, 2014.  See Tatum v. Shinseki, 24 Vet.App. 139, 143 (2010) (recognizing that § 3.105(e) notice applies only to the reduction of running awards and holding that such notice provisions were not applicable because [the Veteran] "was not receiving compensation at the time the staged rating was assigned"); see also O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).


2. From August 12, 2014

Treatment records from VA and The Cancer Center show that the Veteran was diagnosed with prostate cancer in December 2006, and underwent Lupron injections and 42 radiation treatments (from April 2007 to June 2007).  See for example VA treatment records, December 19, 2006, February 20, 2007; private treatment records, April 9-10, 2007.    

Private treatment records from July 2007 show that the Veteran had "no bowel or bladder complaints."  See July 10, 2007, treatment records from The Cancer Center.

The November 2007 VA examination showed that the Veteran got up to urinate three to four times a night, and reported intermittent dysuria (painful urination), but no hematuria (blood in urine).  The Veteran denied any incontinence (lack of voluntary control over urination), denied using any diapers or pads, denied any urinary tract infections, prostatitis (swelling and inflammation of the prostate), or history of kidney stones.  The Veteran denied any hospitalizations for urinary tract infections within the last year.  Upon examination, his abdomen was soft and nontender and urinalysis was negative.  BUN was 37 and Creatinine was 1.5.

VA treatment records from September 2010 related that the Veteran experienced nocturia on the hour with occasional incontinence.   See September 15, 2010 VA treatment record. 

The Veteran underwent VA examination in August 2014.  The examiner stated that the Veteran's prostate cancer was in remission, and that the Veteran completed radiation and hormone therapy in October 2007.  The examiner noted that the Veteran had voiding dysfunction, with no urine leakage and no use of an appliance.  Daytime voiding interval was between one and two hours, and nighttime awakening to void was 5 or more times.  There was obstructed voiding, with symptoms of marked hesitancy, marked slow stream, marked weak stream, and markedly decreased force of stream.  There was no history of urinary tract or kidney infections.  There was no erectile dysfunction or retrograde ejaculation present, and no other conditions or complications.  There was no renal dysfunction present, and no other pertinent findings, no other significant diagnostic testing, and no functional impact.

The Board has thoroughly reviewed the record, including medical and lay evidence, and finds that a rating of 40 percent is appropriate for the period from August 12, 2014, based on urinary frequency.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7528.  The medical records show that the Veteran experienced nighttime awakening to void 5 or more times since at least September 2010.  

The Board has considered alternative rating codes, but the evidence does not suggest any that would avail the Veteran of a higher rating for the service-connected disability.  While the Veteran did not experiencing occasional incontinence (as reported in September 2010), he did not report incontinence after that date, and did not report using an appliance or the wearing of absorbent materials which must be changed more than four times per day, at any point during the period on appeal.  There were also no recurrent symptomatic urinary tract or kidney infections or renal dysfunction due to the prostate condition.  The remaining symptoms, the obstructive voiding, would warrant only a 10 percent rating for hesitancy, slow or weak stream, and decreased force of stream.  The August 2014 examination also reported that the Veteran did not have any renal dysfunction due to his condition.

Accordingly, the Board finds that the Veteran's prostate residuals warrant the assigned 40 percent rating from August 12, 2014.  38 C.F.R. § 4.115a.  A rating in excess of 40 percent from August 12, 2014, is denied, as the Veteran's symptoms do not meet the higher ratings criteria.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet.App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


C.  New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2016).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016). 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108 (West 2014).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273.

The Veteran has claimed entitlement to service connection for hypertension, to include as due to herbicide exposure, and/or secondary to service-connected diabetes mellitus, and a back disability.  These claims were previously denied in a September 2004 rating decision because there was no evidence that the disorder that the Veteran experienced was in any way related to his active service, or any incidents therein. 

The new evidence submitted does not contain any evidence that the Veteran's claimed disorders are related to his active service, to any service-connected disabilities, or to herbicide exposure.  Medical records have shown that the Veteran's hypertension predated his diabetes mellitus, type II, and was not related to his herbicide exposure.  See November 2007 VA examination.  Multiple medical records have also shown that the Veteran's back disability was related to an accident he had on the job which occurred in June 1996.  See June 1996-November 1996 private treatment records, July 1996-March 1998 private treatment records, March 1998-September 1998 private treatment records, May 1999-December 1999 private treatment records.

None of the Veteran's medical records, private or VA, have tied his claimed disorders to his active service, service-connected disabilities, or herbicide exposure.  To the extent that the Veteran asserts that these conditions are related to his active service, service-connected disabilities, or herbicide exposure, he made these assertions prior to the last final denial of these claims, thus, his statements are not new evidence.  The new evidence does not contain any material evidence, as none of the evidence is sufficient to substantiate the claims.  Accordingly, the Veteran has not submitted evidence sufficient to reopen his claims of entitlement to service connection for hypertension and a back disorder.


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, for the period prior to August 12, 2014, is denied.

Entitlement to an evaluation in excess of 40 percent for diabetes mellitus, type II, for the period from August 12, 2014, is denied.

The assignment of a 100-percent staged rating from April 1, 2008, to August 12, 2014, is granted.

Entitlement to an evaluation in excess of 40 percent for prostate cancer for the period from August 12, 2014, is denied.

New and material evidence having not been received, the claim of entitlement to service connection for hypertension is not reopened; the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for a back disability, is not reopened; the appeal is denied.


REMAND

When a Veteran seeks an increased rating for a service-connected disability, VA must also consider entitlement to total individual unemployability due to service-connected disabilities (TDIU), if it is raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of TDIU has been raised by the record in the August 2014 VA examination, as the examiner noted that the Veteran's diabetes affected his ability to work, as he was unable to perform exerting tasks due to potential hypoglycemia.  The Veteran has asserted in the past that he was unable to work due to his multiple disabilities, some of them service-connected and some not (the Veteran filed a claim for TDIU October 2007).  The AOJ has not considered entitlement to TDIU recently (the AOJ denied it in an April 2008 rating decision, the Veteran filed a notice of disagreement in September 2008, and the AOJ issues a statement of the case on the issue in August 2010, but the Veteran never appealed the denial to the Board).  Thus, the claim must be remanded so that the RO can consider whether a TDIU is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Conduct any and all appropriate development of the Veteran's TDIU claim, including an examination to address this issue (if needed).

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a SSOC and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


